DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, the phrase of “a first segment adjacent to a first side of the substrate; a second segment adjacent to a second side of the substrate” is so confused because the first and second segments already recite in claim 1, lines 6-9.  Please, revise
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the first or second segments" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first or second segments" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the first second and the second section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joehren et al. (U.S. 2010/0007456) hereafter Joehren.
As to claim 1, Joehren discloses an apparatus (400) as shown in figures 1-4 comprising:
a substrate (105) with a perimeter comprising a first side of a first length and a second side of a second length;
one or more integrated circuit dies (132) on the substrate (105);
a stiffener (106) affixed to the substrate (105), wherein the stiffener comprises:
a first segment (a left side) adjacent to the first side of the substrate (105) and spanning to the first length;
a second segment (a top side) adjacent to the second side of the substrate (105) and spanning to the second length; and
wherein one or more sections of the stiffener comprises a magnetic material (para-0040); and

Joehren discloses the claimed invention except for the first and second segments spanning at least 50% of the first and second lengths. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the size/dimension of the first and second segments in at least 50% of the first and second lengths of the substrate in order to reduce warpage in the thin packaging, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of the size/dimension of the first and second segments in at least 50% of the first and second lengths of the substrate as taught by Joehren in order to reduce warpage in the thin packaging
As best understood to claim 2, Joehren discloses the one or more sections of the stiffener comprising the magnetic material are within one or more of [[the]] first or second segments of the stiffener.
As best understood to claim 3, Joehren discloses the stiffener (106) in figure 1 comprises:
[[a first segment (the left side) adjacent to a first side of the substrate;
a second segment (top side) adjacent to a second side of the substrate;]]
a third segment (right side) adjacent to a third side of the substrate; and
a fourth segment (bottom side) adjacent to a fourth side of the substrate,

As to claim 4, Joehren discloses the first segment (the left side) intersects with, and is substantially perpendicular to, the second and fourth segments (top and bottom sides); the second segment (top side) intersects with, and is substantially perpendicular to, the third segment (right side); and the third segment intersects with, and is substantially perpendicular to, the fourth segment (bottom side).
As to claim 5, Joehren discloses the first, second, third, and fourth segments (106) form a continuous closed loop along the perimeter of the substrate (105), surrounding the one or more integrated circuit dies (132).
As to claim 6, Joehren discloses the inductive circuit element in figure 4 is a first inductive circuit element (102) that is wrapped around a first section of the stiffener (106); the stiffener includes a second section (402) comprising the magnetic material; and the apparatus comprises a second inductive circuit element wrapped around the second section of the stiffener.
As to claim 8, Joehren discloses the first inductive circuit element (102) is a primary winding of a transformer (400); and the second inductive circuit element (402) is a secondary winding of the transformer.

As best understood to claim 11, Joehren discloses the inductive circuit element comprises: a first conductive structure (102) on a first side of the magnetic material, a second conductive structure (402) on a second side of the magnetic material, and a third conductive structure (104) to couple a first end of the first conductive structure to a first end of the second conductive structure (through by the element 404).
As to claim 13, Joehren discloses the magnetic material (ferromagnetic material) includes one or more of: Nickel, Cobalt, Manganese, Molybdenum, Silicon Steel, Stainless Steel, Aluminum, Copper, Iron, plastic with magnetic particles, or magnetic ceramic material (para-0013).
As to claim 15, Joehren discloses a first section (the left side) of the stiffener (106) is separate from, and isolated from, a second section (the right side) of the stiffener;
the inductive circuit element is a first inductive circuit element (102) that is wrapped around the first section of the stiffener;
the second section comprises the magnetic material; and
the apparatus comprises a second inductive circuit element (104) wrapped around the second section of the stiffener.
As to claim 18, Joehren discloses a method as shown in figure 4 comprising:

generating current at the second coil (402), based on the current supplied through the first coil; and
transmitting the current from the second coil to a voltage regulator (LDO’s, para- 0021) that is to provide power to at least one die of the one or more dies.
As to claim 19, Joehren further comprising:
supplying current through a third coil (104) wrapped around a third section (right side) of the stiffener structure (106),
wherein the current at the second coil (402) is generated based on the current supplied through the first coil and the current through the third coil.
As to claim 20, Joehren discloses the first and third coils (102, 104) are primary coils of a Direct Current (DC) to DC forward converter, and wherein the second coil (402) is a secondary coil of the DC to DC forward converter (the voltage regulator).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joehren in view of Sturcken et al. (U.S. Patent 9,991,040).
Regarding claim 14, Joehren discloses all of the limitations of clamed invention except for the magnetic material of a section of the stiffener comprises a plurality of layers of magnetic material interleaved with a corresponding plurality of insulating layers.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sturcken employed in the system of Joehren in order to provide excellent isolation and suppress the formation of eddy currents flow through the magnetic core.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joehren in view of Hsu et al. (U.S. 2018/0122748).
As to claim 16, Joehren discloses a system as shown in figure 4 comprising:
a substrate (105) with a perimeter comprising a first side of a first length and a second side of a second length;
one or more integrated circuit dies (132) on the substrate (105);
a stiffener (106) affixed to the substrate (105), wherein the stiffener comprises:
a first segment adjacent to the first side of the substrate and spanning at least 50% of the first length; a second segment adjacent to the second side of the substrate and spanning at least 50% of the second length; and
wherein one or more sections of the stiffener comprises a magnetic material (para-0040); and
an inductive circuit element (coils 102, 104, 402) comprising one or more conductive structures wrapped around the magnetic material (106).

Hsu teaches a floating package stiffener system (1000) as shown in figures 1-5 comprising a memory (ROM or 1008) to store instructions; a processor (1004 or Graphics CPU) coupled to the memory, the processor to execute the instructions; anda wireless interface (1006 or an antenna) to allow the processor to communicate with another system.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hsu employed in the system of Joehren in order to provide a wireless communication for receive or transmit data from the computer system.
As best understood to claim 17, Joehren discloses the one or more sections of the stiffener comprising the magnetic material are within one or more of [[the]] first or second segments of the stiffener.

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach, suggest, or in combination of an apparatus having the stiffener includes a non-magnetic section comprising non-magnetic material between the first section and the second section.

Claims 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUAN T DINH/           Primary Examiner, Art Unit 2848